Citation Nr: 9906072	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the VA RO 
which denied service connection for PTSD.  


REMAND

The veteran claims he has PTSD related to stressors he 
experienced during service in Vietnam. 

The veteran served on active duty in the Marine Corps from 
May 1969 to March 1971.  His service included a tour in the 
Republic of Vietnam from December 1969 to October 1970.  He 
was awarded various service decorations, but no medals 
evincing combat.  Service personnel records indicate his 
military specialty was motor vehicle operator.  

Service medical records are negative for a psychiatric 
disorder.  Service medical records from November 1970 
(subsequent to Vietnam) note the veteran was evaluated for 
complaints of bilateral leg and knee symptoms which he said 
began 6 months earlier, about a month after he was involved 
in a mine explosion while working as a driver in Vietnam; 
current examination showed no disability, and the veteran was 
returned to duty.  The March 1971 service separation 
examination found the psychiatric system was normal.

Post-service medical records include a December 1971 VA 
general medical examination which notes a normal psychiatric 
system.  An April 1978 VA outpatient record shows the veteran 
complained of being nervous for 2 years due to leg symptoms; 
the assessment was alcoholism.  A VA outpatient record from 
June 1990 shows an impression of questionable PTSD, although 
other treatment records from June 1990 to May 1991 show 
current problems with job and family stresses and the 
impression was an adjustment disorder.  In April 1995, the 
veteran was seen at the VA clinic, complaining of nightmares 
about the Vietnam War with associated nightsweats and 
insomnia.  He indicated that he wished to be evaluated for 
PTSD.  Subsequent VA treatment records, dated to September 
1995, include an assessment of PTSD.  

In statements submitted in September and December 1995, the 
veteran described Vietnam events which he believed constitute 
stressors for PTSD.

The veteran's claim for service connection for PTSD is well 
grounded, and the file shows there is a further VA duty to 
assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1998); Gaines v. West, 11 Vet.App. 353 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

Since it is not shown that the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish that they occurred; rather his stressors must be 
established by service records or other credible supporting 
evidence;  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Although the 
veteran has reported only limited information concerning 
alleged Vietnam stressors, it is the judgment of the Board 
that an effort should be made to verify stressors through the 
service department, as part of the VA's duty to assist him 
with his claim.  Id.  Any recent psychiatric treatment 
records should be secured.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  The veteran should also undergo a VA 
compensation examination to determine whether there is a 
clear diagnosis of PTSD under the standards of DSM-IV.  
38 C.F.R. § 4.125; Cohen, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should give the veteran 
another opportunity to provide any more 
details concerning service stressors.  
Thereafter (and regardless of whether or 
not the veteran provides more details), 
the RO should forward the veteran's 
statements of stressors, his service 
personnel records, and any other evidence 
pertinent to stressors, to the office of 
the Commandant of the Marine Corps; that 
service office should be asked to attempt 
to verify the veteran's alleged Vietnam 
stressors.  Any service department 
history of the veteran's unit, while he 
was in Vietnam, should also be obtained.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA psychiatric 
treatment since September 1995.  The RO 
should obtain copies of the related 
medical records.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination relative to his claim for 
service connection for PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  All psychiatric disorders 
should be diagnosed.  Any diagnosis of 
PTSD should be in accordance with DSM-IV.  
If PTSD is diagnosed, the doctor should 
identify the stressors which are believed 
to be the cause of the condition, and the 
doctor should explain why such stressors 
are sufficient under DSM-IV.

Thereafter, the RO should review the claim for service 
connection for PTSD.  If the claim is denied, the veteran and 
his representative should be issued a supplemental statement 
of the case, and given an opportunity to respond, before the 
case is returned to the Board.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).








- 5 -


- 1 -


